DETAILED ACTION
Allowable Subject Matter
Claims 1-4, 6, 8-10, 13, and 17 are allowed.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: The prior art fails to teach, disclose, or suggest, either alone or in combination, a battery management system, comprising: a plurality of slave controllers configured to transmit a temporary identification (ID) to a master controller through a wireless network such that each temporary ID is preassigned to a respective slave controller and each temporary ID does not indicate a region among the plurality of regions having the respective slave controller, and wherein the master controller is configured to: transmit, through the network, an operation command to a corresponding slave controller among the plurality of slave controllers to which the selected temporary ID is preassigned to selectively discharge a corresponding one of the plurality of battery modules such that heat is generated, determine that a corresponding slave controller to which a selected temporary ID is preassigned is disposed in the corresponding region having the maximum temperature value among the plurality of regions, and set a regular ID to the corresponding slave controller, such that the regular ID indicates the region of the corresponding slave controller, as recited in Claim 1.
Claim 13 includes language similar to that of Claim 1 and is allowable for reasons at least similar to those discussed above.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833